DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.
Claims 23-44 are pending.  
Claims 23-44 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Pub. No.: US 20120178465 A1) in view of Takeda et al. (Pub. No.: US 20170295568 A1), hereafter respectively referred to as Lin and Takeda.  
	In regard to Claim 23, Lin teaches An apparatus of an evolved NodeB (eNB) (serving base station eNB302 in FIG. 3, Para. 29) comprising baseband circuitry including one or more processors to: configure, via a MeasGapConfig information element (IE) (measurement configuration message as depicted in box 332, Para. 31, FIG. 3), a measurement gap (eNB302 configures measurement gap for UE301, Para. 31, FIG. 3) for intra-frequency measurement in a communication channel between at least one of a plurality of transmission points (TPs) of a communication network and a user equipment (UE) (In E-UTRAN mobile networks, the network controls a UE to perform measurement for intra/inter-frequency mobility, Para. 30), wherein the MeasGapConfig IE indicates a gap offset parameter (gapOffset) (GapOffset gp0 (0..39), Para. 32) comprising a gap pattern identifier (ID) (GapOffset gp0 (0..39) corresponds to gap offset of Gap Pattern Id "0", Para. 32) and a measurement gap repetition period (MGRP) (with MGRP=40 ms, Para. 32).  
Lin teaches generate an instruction to cease transmission and reception by the eNB for a predetermined period of time during the measurement gap (In general, if a configured CC is configured and applied with MG, then the eNB does not schedule the CC any uplink/downlink data transmission during the gap period (e.g., MG=6 ms) in every measurement cycle (e.g., MGRP=40/80 ms), Para. 48).  
Lin fails to teach an information element of a radio resource control
(RRC) Connection Reconfiguration message, and wherein a first measurement gap of a first length is assigned to a first group of asynchronous transmission points and a second measurement gap of a second length is assigned to a second group of asynchronous transmission points, and the first length is different than the second length.  
Takeda teaches an information element of a radio resource control (RRC) Connection Reconfiguration message (two or more cell groups are configured by RRC signaling, Para. 70).  
Takeda teaches, wherein a first measurement gap of a first length (6 subframe sections are provided in the master cell group as a measurement gap, Para. 86, FIG. 6B) is assigned to a first group of asynchronous transmission points (radio base station 10 has a plurality of transmission/reception antennas 101, Para. 117, FIGS. 8, 9) and a second measurement gap of a second length (7 subframe sections are provided in the secondary cell group as a measurement gap, Para. 86, FIG. 6B) is (radio base station 10 has a plurality of transmission/reception antennas 101, Para. 117, FIGS. 8, 9), and the first length is different than the second length (6 subframe sections are provided in the master cell group and 7 subframe sections are provided in the secondary cell group as a measurement gap, Para. 86, FIG. 6B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lin since Takeda provides a technique for utilizing RRC signaling for configuring different cell groups involving measurements, which can be introduced into the system of Lin to permit more complete measurements of network conditions by providing the necessary RRC signals to enact measurements among cell groups that may utilize different lengths of measurement gaps.  


	In regard to Claim 34, Lin teaches A non-transitory machine-readable medium comprising instructions which, when executed by a processor of an evolved NodeB (eNB) (serving base station eNB302 in FIG. 3, Para. 29) in a communication network comprising a plurality of transmission points (TPs), configure the processor to: configure, via a MeasGapConfig information element (IE) (measurement configuration message as depicted in box 332, Para. 31, FIG. 3), a measurement gap (eNB302 configures measurement gap for UE301, Para. 31, FIG. 3) for intra-frequency measurement in a communication channel between at least one of a plurality of transmission points (TPs) of a communication network and a user equipment (UE) (In E-UTRAN mobile networks, the network controls a UE to perform measurement for intra/inter-frequency mobility, Para. 30), wherein the MeasGapConfig IE indicates a gap offset parameter (gapOffset) (GapOffset gp0 (0..39), Para. 32) comprising a gap pattern identifier (ID) (GapOffset gp0 (0..39) corresponds to gap offset of Gap Pattern Id "0", Para. 32) and a measurement gap repetition period (MGRP) (with MGRP=40 ms, Para. 32).  
Lin teaches generate an instruction to cease transmission and reception by the eNB for a predetermined period of time during the measurement gap (In general, if a configured CC is configured and applied with MG, then the eNB does not schedule the CC any uplink/downlink data transmission during the gap period (e.g., MG=6 ms) in every measurement cycle (e.g., MGRP=40/80 ms), Para. 48).  
	Lin fails to teach an information element of a radio resource control (RRC) Connection Reconfiguration message, and wherein a first measurement gap of a first length is assigned to a first group of asynchronous transmission points and a second measurement gap of a second length is assigned to a second group of asynchronous transmission points, and the first length is different than the second length.  
Takeda teaches an information element of a radio resource control (RRC) Connection Reconfiguration message (two or more cell groups are configured by RRC signaling, Para. 70).  
Takeda teaches, and wherein a first measurement gap of a first length (6 subframe sections are provided in the master cell group as a measurement gap, Para. 86, FIG. 6B) is assigned to a first group of asynchronous transmission points (radio base station 10 has a plurality of transmission/reception antennas 101, Para. 117, FIGS. 8, 9) and a second measurement gap of a second length (7 subframe sections are provided in the secondary cell group as a measurement gap, Para. 86, FIG. 6B) is assigned to a second group of asynchronous transmission points (radio base station 10 has a plurality of transmission/reception antennas 101, Para. 117, FIGS. 8, 9), and the first length is different than the second length (6 subframe sections are provided in the master cell group and 7 subframe sections are provided in the secondary cell group as a measurement gap, Para. 86, FIG. 6B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lin since Takeda provides a technique for utilizing RRC signaling for configuring different cell groups involving measurements, which can be introduced into the system of Lin to permit more complete measurements of network conditions by providing the necessary RRC signals to enact measurements among cell groups that may utilize different lengths of measurement gaps.  


Claims 24, 30, 31, 35, 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Takeda, and further in view of Sadek et al. (Pub. No.: US 20150063323 A1), hereafter referred to as Sadek.  
	In regard to Claim 24, as presented in the rejection of Claim 23, Lin in view of Takeda teaches an eNB.  

	Sadek teaches in one or more processors configures the plurality of transmission points (TPs) to operate in a synchronous fashion and the eNB configures the plurality of TPs to share a single measurement gap time slot (times of the periodic WLAN AP scans at 425B of FIG. 4B can be synchronized based on agreed upon times for performing the scans and/or signaling over the X2 or backhaul. At these synchronized measurement gaps, the small cells can mute together and allow their co-located WLAN APs to learn the WLAN environment around them.  Para. 128).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadek with the teachings of Lin in view of Takeda since Sadek provides a technique for selecting an operating channel for a cellular network to reduce interference to a small cell (see Sadek, Para. 6), which can be introduced into the system of Lin in view of Takeda to permit more efficient coexistence among diverse types of wireless communication technologies.  

In regard to Claim 30, as presented in the rejection of Claim 23, Lin in view of Takeda teaches an eNB.  
Lin fails to teach circuitry to transmit the measurement gap to the plurality of transmission points (TPs).  
 (times of the periodic WLAN AP scans at 425B of FIG. 4B can be synchronized based on agreed upon times for performing the scans and/or signaling over the X2 or backhaul. At these synchronized measurement gaps, the small cells can mute together and allow their co-located WLAN APs to learn the WLAN environment around them.  Para. 128).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadek with the teachings of Lin in view of Takeda since Sadek provides a technique for selecting an operating channel for a cellular network to reduce interference to a small cell (see Sadek, Para. 6), which can be introduced into the system of Lin in view of Takeda to permit more efficient coexistence among diverse types of wireless communication technologies.  

In regard to Claim 31, as presented in the rejection of Claim 23, Lin in view of Takeda teaches an eNB.  
Lin fails to teach eNB transmits the measurement gap to the plurality of transmission points (TPs) using higher layer radio resource control (RRC) signaling.  
	Sadek teaches eNB transmits the measurement gap to the plurality of transmission points (TPs) using higher layer radio resource control (RRC) signaling (turning off the cellular network and switching to the WLAN is the fallback solution.  Radio Resource Control (RRC) Connection Release can be used.  Para. 81).  


In regard to Claim 35, as presented in the rejection of Claim 34, Lin in view of Takeda teaches an eNB.  
Lin fails to teach logic instructions configure the processor to configure the plurality of transmission points (TPs) to operate in a synchronous fashion and the eNB configures the plurality of TPs to share a single measurement gap time slot.  
	Sadek teaches logic instructions configure the processor to configure the plurality of transmission points (TPs) to operate in a synchronous fashion and the eNB configures the plurality of TPs to share a single measurement gap time slot (times of the periodic WLAN AP scans at 425B of FIG. 4B can be synchronized based on agreed upon times for performing the scans and/or signaling over the X2 or backhaul. At these synchronized measurement gaps, the small cells can mute together and allow their co-located WLAN APs to learn the WLAN environment around them.  Para. 128).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadek with the teachings of Lin in view of Takeda since Sadek provides a technique for selecting an operating 

In regard to Claim 41, as presented in the rejection of Claim 34, Lin in view of Takeda teaches a processor.  
Lin fails to teach instructions configure the processor to transmit the measurement gap to the plurality of transmission points (TPs).  
	Sadek teaches instructions configure the processor to transmit the measurement gap to the plurality of transmission points (TPs) (times of the periodic WLAN AP scans at 425B of FIG. 4B can be synchronized based on agreed upon times for performing the scans and/or signaling over the X2 or backhaul. At these synchronized measurement gaps, the small cells can mute together and allow their co-located WLAN APs to learn the WLAN environment around them.  Para. 128).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadek with the teachings of Lin in view of Takeda since Sadek provides a technique for selecting an operating channel for a cellular network to reduce interference to a small cell (see Sadek, Para. 6), which can be introduced into the system of Lin in view of Takeda to permit more efficient coexistence among diverse types of wireless communication technologies.  

In regard to Claim 42, as presented in the rejection of Claim 34, Lin in view of Takeda teaches an eNB.  
Lin fails to teach instructions configure the processor to configure the eNB to transmit the measurement gap to the plurality of transmission points (TPs) using higher layer radio resource control (RRC) signaling.  
	Sadek teaches instructions configure the processor to configure the eNB to transmit the measurement gap to the plurality of transmission points (TPs) using higher layer radio resource control (RRC) signaling (turning off the cellular network and switching to the WLAN is the fallback solution.  Radio Resource Control (RRC) Connection Release can be used.  Para. 81).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadek with the teachings of Lin in view of Takeda since Sadek provides a technique for selecting an operating channel for a cellular network to reduce interference to a small cell (see Sadek, Para. 6), which can be introduced into the system of Lin in view of Takeda to permit more efficient coexistence among diverse types of wireless communication technologies.  


Claims 25 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Takeda, and further in view of Yang et al. (Pub. No.: US 20170311230 A1), hereafter referred to as Yang.  
	In regard to Claim 25, as presented in the rejection of Claim 23, Lin teaches an eNB.  
.  
	Yang teaches one or more processors configures the plurality of transmission points (TPs) to operate in an asynchronous fashion and the eNB configures the plurality of TPs to utilize measurement gaps which reside in different time slots (in an asynchronized network (that is, a situation that the timing synchronization is not matched among eNBs), the starting subframe of the occasion of the discovery signal (DS) should be configured to be always offset by at least two symbols from the starting subframe of the measurement gap (MG), Para. 190).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Lin in view of Takeda since Yang provides a technique for measuring a discovery signal of a small cell (see Yang, Para. 9), which can be introduced into the system of Lin in view of Takeda to permit more efficient coexistence among diverse types of wireless communication technologies.  

In regard to Claim 36, as presented in the rejection of Claim 34, Lin teaches an eNB.  
Lin fails to teach logic instructions configure the processor to configure the plurality of transmission points (TPs) to operate in an asynchronous fashion and the eNB configures the plurality of TPs to utilize measurement gaps which reside in different time slots.  
(in an asynchronized network (that is, a situation that the timing synchronization is not matched among eNBs), the starting subframe of the occasion of the discovery signal (DS) should be configured to be always offset by at least two symbols from the starting subframe of the measurement gap (MG), Para. 190).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with the teachings of Lin in view of Takeda since Yang provides a technique for measuring a discovery signal of a small cell (see Yang, Para. 9), which can be introduced into the system of Lin in view of Takeda to permit more efficient coexistence among diverse types of wireless communication technologies.  


Claims 26-28 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Takeda, and further in view of Lee et al. (Pub. No.: US 20010006515 A1), hereafter referred to as Lee.  
	In regard to Claim 26, as presented in the rejection of Claim 23, Lin in view of Takeda teaches an eNB.  
Lin fails to teach one or more processors of the baseband circuitry is configured to: configure a combined measurement gap which is of sufficient duration to .  
Lee teaches one or more processors of the baseband circuitry is configured to: configure a combined measurement gap which is of sufficient duration to accommodate both synchronous and asynchronous transmission points (TPs) for a UE to perform downlink (Rx) measurements from the TPs (detecting the sync base station among the adjacent cells in step 601, the async base station requests for the measurement parameters of the sync base station, the mobile station measures the strength of the pilot signal by the measurement request from the async base station.  The mobile station to acquire and maintain the timing of the sync system prior to receiving an adjacent cell search indication in the mobile communication system in which both async and sync systems coexist.  Para. 81 and 82, FIGS. 3-6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Lin in view of Takeda since Lee provides a technique for acquiring and maintaining timing information of a sync system prior to searching for adjacent sync systems by a mobile station that is in communication with an async system (see Lee, Para. 36), which can be introduced into the system of Lin in view of Takeda to permit more efficient coexistence among diverse types of wireless communication technologies.  

In regard to Claim 27, as presented in the rejection of Claim 23, Lin in view of Takeda teaches an eNB.  
.  
Lee teaches one or more processors configure a measurement gap of sufficient duration to accommodate both synchronous and asynchronous transmission points for a UE to perform downlink (Rx) measurements from all of the TPs, wherein the number of sub-gaps, N, is configured by higher layer signaling through the MeasGapConfig-Rxx information element (detecting the sync base station among the adjacent cells in step 601, the async base station requests for the measurement parameters of the sync base station, the mobile station measures the strength of the pilot signal by the measurement request from the async base station.  The mobile station to acquire and maintain the timing of the sync system prior to receiving an adjacent cell search indication in the mobile communication system in which both async and sync systems coexist.  Para. 81 and 82, FIGS. 3-6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Lin in view of Takeda since Lee provides a technique for acquiring and maintaining timing information of a sync system prior to searching for adjacent sync systems by a mobile station that is in communication with an async system (see Lee, Para. 36), which can be introduced into the system of Lin in view of Takeda to permit more efficient coexistence among diverse types of wireless communication technologies.  

In regard to Claim 28, as presented in the rejection of Claim 23, Lin in view of Takeda teaches an eNB.  
Lin fails to teach number, N, of sub-gaps are spread equally in time through the measurement gap.  
Lee teaches number, N, of sub-gaps are spread equally in time through the measurement gap (detecting the sync base station among the adjacent cells in step 601, the async base station requests for the measurement parameters of the sync base station, the mobile station measures the strength of the pilot signal by the measurement request from the async base station.  The mobile station to acquire and maintain the timing of the sync system prior to receiving an adjacent cell search indication in the mobile communication system in which both async and sync systems coexist.  Para. 81 and 82, FIGS. 3-6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Lin in view of Takeda since Lee provides a technique for acquiring and maintaining timing information of a sync system prior to searching for adjacent sync systems by a mobile station that is in communication with an async system (see Lee, Para. 36), which can be introduced into the system of Lin in view of Takeda to permit more efficient coexistence among diverse types of wireless communication technologies.   

In regard to Claim 37, as presented in the rejection of Claim 34, Lin in view of Takeda teaches an processor.  
.  
Lee teaches instructions configure the processor to: configure a combined measurement gap which is of sufficient duration to accommodate both synchronous and asynchronous transmission points (TPs) for a UE to perform downlink (Rx) measurements from the TPs (detecting the sync base station among the adjacent cells in step 601, the async base station requests for the measurement parameters of the sync base station, the mobile station measures the strength of the pilot signal by the measurement request from the async base station.  The mobile station to acquire and maintain the timing of the sync system prior to receiving an adjacent cell search indication in the mobile communication system in which both async and sync systems coexist.  Para. 81 and 82, FIGS. 3-6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Lin in view of Takeda since Lee provides a technique for acquiring and maintaining timing information of a sync system prior to searching for adjacent sync systems by a mobile station that is in communication with an async system (see Lee, Para. 36), which can be introduced into the system of Lin in view of Takeda to permit more efficient coexistence among diverse types of wireless communication technologies.  

In regard to Claim 38, as presented in the rejection of Claim 34, Lin in view of Takeda teaches a processor.  
Lin fails to teach logic instructions configure the processor to configure a measurement gap of sufficient duration to accommodate both synchronous and asynchronous transmission points for a UE to perform downlink (Rx) measurements from all of the TPs, wherein the number of sub-gaps, N, is configured by higher layer signaling through the MeasGapConfig-Rxx information element.  
Lee teaches logic instructions configure the processor to configure a measurement gap of sufficient duration to accommodate both synchronous and asynchronous transmission points for a UE to perform downlink (Rx) measurements from all of the TPs, wherein the number of sub-gaps, N, is configured by higher layer signaling through the MeasGapConfig-Rxx information element (detecting the sync base station among the adjacent cells in step 601, the async base station requests for the measurement parameters of the sync base station, the mobile station measures the strength of the pilot signal by the measurement request from the async base station.  The mobile station to acquire and maintain the timing of the sync system prior to receiving an adjacent cell search indication in the mobile communication system in which both async and sync systems coexist.  Para. 81 and 82, FIGS. 3-6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Lin in view of Takeda since Lee provides a technique for acquiring and maintaining timing information of a sync system prior to searching for adjacent sync systems by a 

In regard to Claim 39, as presented in the rejection of Claim 34, Lin in view of Takeda teaches a measurement gap.  
Lin fails to teach number, N, of sub-gaps are spread equally in time through the measurement gap.  
Lee teaches number, N, of sub-gaps are spread equally in time through the measurement gap (detecting the sync base station among the adjacent cells in step 601, the async base station requests for the measurement parameters of the sync base station, the mobile station measures the strength of the pilot signal by the measurement request from the async base station.  The mobile station to acquire and maintain the timing of the sync system prior to receiving an adjacent cell search indication in the mobile communication system in which both async and sync systems coexist.  Para. 81 and 82, FIGS. 3-6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Lin in view of Takeda since Lee provides a technique for acquiring and maintaining timing information of a sync system prior to searching for adjacent sync systems by a mobile station that is in communication with an async system (see Lee, Para. 36), which can be introduced into the system of Lin in view of Takeda to permit more efficient coexistence among diverse types of wireless communication technologies.  


Claims 29 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Takeda, Lee, and further in view of Deenoo et al. (Pub. No.: US 20010006515 A1), hereafter referred to as Deenoo.  
In regard to Claim 29, as presented in the rejection of Claim 23, Lin in view of Takeda teaches an eNB.  
Lin fails to teach sub-gaps are related to a specific transmit beam.  
Deenoo teaches sub-gaps are related to a specific transmit beam (serving mB may provide measurement gaps to measure multiple narrow beams and track the backup narrow beam, Para. 195.  WTRU may switch its receive beam after n measurement gaps, Para. 205.  Serving mB may provide gaps for measurement using narrow receive beam from WTRU point of view, Para. 215).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Lin in view of Takeda since Lee provides a technique for utilizing measurement gaps in obtaining information related to beams, which can be introduced into the system of Lin in view of Takeda to permit accurate measurements of network conditions that benefit from the signal enhancements of beamforming technology.  

In regard to Claim 40, as presented in the rejection of Claim 23, Lin in view of Takeda teaches a machine-readable medium.  
Lin fails to teach sub-gaps are related to a specific transmit beam.  
(serving mB may provide measurement gaps to measure multiple narrow beams and track the backup narrow beam, Para. 195.  WTRU may switch its receive beam after n measurement gaps, Para. 205.  Serving mB may provide gaps for measurement using narrow receive beam from WTRU point of view, Para. 215).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Lin in view of Takeda since Lee provides a technique for utilizing measurement gaps in obtaining information related to beams, which can be introduced into the system of Lin in view of Takeda to permit accurate measurements of network conditions that benefit from the signal enhancements of beamforming technology.  


Claims 32, 33, 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Takeda, and further in view of Wiberg et al. (Pub. No.: US 20180049055 A1), hereafter referred to as Wiberg.  
	In regard to Claim 32, as presented in the rejection of Claim 23, Lin in view of Takeda teaches an eNB.  
Lin fails to teach transmit circuitry to transmit a plurality of transmit beams, wherein each transmit beam is associated with a beam reference signal identifier (BRS-ID).  
Wiberg teaches transmit circuitry to transmit a plurality of transmit beams, wherein each transmit beam is associated with a beam reference signal identifier (BRS-(new RAT base station 14-1 transmits BRSs on multiple beams across one or more subframes according to a predefined BRS pattern.  BRS sequence ID for each measured BRS and includes the BRS sequence ID in the BRS-RP report.  Para. 92 and 93, FIG. 6B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wiberg with the teachings of Lin in view of Takeda since Wiberg provides a technique for identifying a best BRS-RP measurement value from among one or more BRS-RP measurement values reported (see Wiberg, Para. 17), which can be introduced into the system of Lin in view of Takeda to permit efficient beamforming that maximizes signal receptions among multiple beamforming options.  

In regard to Claim 33, as presented in the rejection of Claim 23, Lin in view of Takeda teaches an eNB.  
Lin fails to teach one or more processors are configured to include the BRS-ID in a measurement report.  
Wiberg teaches one or more processors are configured to include the BRS-ID in a measurement report (BRS sequence ID for each measured BRS and includes the BRS sequence ID in the BRS-RP report.  New RAT base station 14-1 forwards the BRS-RP report to all radio network nodes having been assigned the same BRS group as determined by the BRS group ID provided in the BRS-RP report (step 210), Para. 93-95, and in FIG. 6B).  


In regard to Claim 43, as presented in the rejection of Claim 34, Lin in view of Takeda teaches a processor.  
Lin fails to teach instructions configure the processor to transmit a plurality of transmit beams, wherein each transmit beam is associated with a beam reference signal identifier (BRS-ID).  
Wiberg teaches instructions configure the processor to transmit a plurality of transmit beams, wherein each transmit beam is associated with a beam reference signal identifier (BRS-ID) (new RAT base station 14-1 transmits BRSs on multiple beams across one or more subframes according to a predefined BRS pattern.  BRS sequence ID for each measured BRS and includes the BRS sequence ID in the BRS-RP report.  Para. 92 and 93, FIG. 6B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wiberg with the teachings of Lin in view of Takeda since Wiberg provides a technique for identifying a best BRS-RP measurement value from among one or more BRS-RP measurement 

In regard to Claim 44, as presented in the rejection of Claim 34, Lin in view of Takeda teaches a processor.  
Lin fails to teach instructions configure the processor to include the BRS-ID in a measurement report.  
Wiberg teaches instructions configure the processor to include the BRS-ID in a measurement report (BRS sequence ID for each measured BRS and includes the BRS sequence ID in the BRS-RP report.  New RAT base station 14-1 forwards the BRS-RP report to all radio network nodes having been assigned the same BRS group as determined by the BRS group ID provided in the BRS-RP report (step 210).  Para. 93-95, FIG. 6B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wiberg with the teachings of Lin in view of Takeda since Wiberg provides a technique for identifying a best BRS-RP measurement value from among one or more BRS-RP measurement values reported (see Wiberg, Para. 17), which can be introduced into the system of Lin in view of Takeda to permit efficient beamforming that maximizes signal receptions among multiple beamforming options.  


Response to Arguments
I. Argument for the Claim Rejections under 35 USC § 103
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive.  Page 9 of the Remarks presents the argument that As a result of the deficiencies in the cited references as discussed above, one of ordinary skill in the art would not turn to a combination of Lin or Ouchi, either alone or in combination with any of the other cited references to arrive at the subject matter of independent claims 23 and 34 as amended herein and their respective dependent claims.  This argument is not persuasive.  The limitations introduced by the amendments of Claims 23 and 34, which are not taught by Lin, are taught by Takeda et al. (Pub. No.: US 20170295568 A1).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Uchino et al. (Pub. No.: US 20170134976 A1), Para. 122, FIG. 15, in the example of FIG. 15, the 6 subframes in the MCG side that become a measurement gap for the MCG are included in 7 subframes that become a measurement gap for the SCG in the time domain.  
Rahman et al. (Pub. No.: US 20170367045 A1), Para. 177, FIG. 17, different DRX cycles are configured for the MCG and the SCG.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Joshua Smith  
/J.S./  
2-22-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477